Appeal from a decision of the Workers’ Compensation Board, filed July 29, 1991, which ruled that claimant did not sustain a causally related disability to her spine and partially denied her claim for workers’ compensation benefits.
Expert medical evidence, including testimony by an impartial specialist appointed by the Workers’ Compensation Board, indicated that claimant’s disability was not casually related to her employment. This testimony provided substantial evidence to support the Board’s finding that claimant did not suffer from a causally related disability of the cervical spine (see, Matter of Thompson v New York State Rochester Psychiatric Ctr., 114 AD2d 545; Matter of Adler v Guild Elecs., 97 AD2d 606). The fact that conflicting medical opinion was presented does not change this result, given that such conflicts are to be resolved by the Board (see, Matter of Forrest v Grossman’s Lbr., 175 AD2d 498, lv denied 78 NY2d 862; Matter of Mancini v Scotia Police Dept., 141 AD2d 930).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.